52 F.3d 345
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.M. Mohamed Ali MIRZAD, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 94-5092.
United States Court of Appeals, Federal Circuit.
April 7, 1995.Rehearing Denied May 8, 1995.

Before ARCHER, Chief Judge, MAYER, and RADER, Circuit Judges.
DECISION
PER CURIAM.


1
M. Mohamed Ali Mirzad (Mirzad) appeals from a decision of the United States Court of Federal Claims, Docket No. 93-751, which dismissed Mirzad's complaint due to lack of jurisdiction.  We affirm.

DISCUSSION

2
Mirzad is an Afghanistan refugee.  His complaint seeks assistance for actions that occurred in Pakistan relative to applications for his family to resettle in the United States.  The United States Court of Federal Claims has authority to consider a claim and grant relief against the United States only where Congress has provided the court with the power to consider such a claim.  Mirzad's complaint has not set forth a claim for money or for other relief that is within the jurisdiction of the Court of Federal Claims.